5.52




      @FFlCE       OF THE ATTORNEY        GENERAL   OF TEXAS
                             AUSTIN




                                                    ?obr\ury 19, 1943

Eomonble     Iod   hioe, Ohalrrur
?ubllo Luldr uld Buildin&      ommlttee
Eouro of uepmmmt~tlr~r
&l8tln, foxar

Dew   8l.m            OPialon ao. o-5u5




                                            J of t&a propored amend-
                                            oaa of anavrtlng your
.,
 - .
                                                                                                                  553


       #on. Red Frloe - F-e P.


       ~otlon  57 of Artio1* III, 98xar donrtltutlon, aad lirtiolvr
       2 to 9, R.6. 1925 nquim thirty   d8y8 aotiu to be publlrhea
       IB tha looalltyto bo afrootmd  b0r0M a rpeol~l lm 18 la-
       trodU0.d        intO        th8   !,O~i8lhlFO.             YI,    488UB4V    thd        LIO   lIOtiO*Of
       Int8ntion         to    intmdus. JI.I).11 Va8 mbll8hed u                                  18 nqulrod
       to , l Ip o o la        lor looal lav.

                              Vo lb12    no eoartitutforul.      pfovlr~on       vhfoh
       vould       bUthOFi88 th.    vtiidrtioa      Of l pUtt@Uhr          8ti.   of
       roboo1       land by a rpeaiti lav pured vlttaout the nqulrlto
       thirty       day8 notloo,    uad v8 an,        thorvforo,    of   th8    opinion
       that     thm    propormd          mandumat          to    t.     B.   11   vould    b8    invalid     48
       l violation            of    a8otba       57 of hrtiole 1x1 of tha mu8                            co~r-
       rtitrtioa.

                                    In   riov    of     thir     oonolu8ioE         it    18    uM88$88rry
                88     011vh8th.r.the             propored 8nond8w~t to s[.b. 11 votid
       to r at*
       VI0            .8ootion f56of            Artiae     III, or Oth8aypPov%8lon8    of the
       *X*8     OOlk8titUtioIi            aad     V.   do not do 80.   6.0   f&at.  m&way
       kpt.        et 81 VI.         Qorbu       Sup.      Ct.        162 S.U. (2dj934.

                                                                             Your8 rorytm1y
                                                                      ATTORRRI OzIIlsltAL
                                                                                       OF TRxA8




i